Citation Nr: 0923142	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted, service connection for a back disorder 
was denied in a June 2004 rating decision.  A timely notice 
of disagreement (NOD) was received in June 2004.  Prior to 
issuing a statement of the case (SOC), the Veteran submitted 
a VA Form 9, Appeal to the Board of Veterans' Appeals, in 
September 2004, which reflected a request for a Board hearing 
in Washington, D.C.  After the SOC was sent to the Veteran in 
October 2005, a second VA Form 9 was received by the RO in 
October 2005.  The Veteran indicated that he did not want a 
Board hearing.  However, in a May 2009 VA Form 646, the 
Veteran's representative asserted that their contentions 
pertaining to the claim on appeal will be presented before a 
"member of the [t]raveling [s]ection of the Board . . . ."  
Subsequently thereafter, in a June 2009 hearing clarification 
response form, the Veteran indicated that he wished to appear 
at a Board hearing held at his local RO.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for the requested hearing.  There 
is no indication in the record that the Board hearing has 
been scheduled or that the Veteran has withdrawn his request 
for a hearing.  Accordingly, this case must be remanded to 
afford the Veteran the requested personal hearing.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.700 
(2008).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing at the RO in Los Angeles, 
California.  The Veteran and his 
representative should be notified of the 
date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


